
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.2



AMENDMENT NO. 2 TO LICENSE AND COLLABORATION AGREEMENT


THIS AMENDMENT NO. 2 TO LICENSE AND COLLABORATION AGREEMENT (this "Amendment"),
effective as of May 8, 2001 (the "Effective Date") is entered into by and
between THE IMMUNE RESPONSE CORPORATION, a Delaware corporation ("IRC"), and
TRINITY MEDICAL GROUP USA, INC., a Florida corporation ("Trinity"), with respect
to the following facts.


RECITALS


        A. IRC and Trinity Medical Group, Co., Ltd., a Thai limited company
("Trinity Thailand"), entered into the License and Collaboration Agreement dated
as of September 15, 1995, which was amended on September 29, 2000, by the
Amendment No. 1 to License and Collaboration Agreement (the "Amendment No. 1")
(collectively the "Agreement").

        B. Pursuant to the Assignment Agreement dated as of August 3, 2000,
between Trinity Thailand and Trinity, Trinity Thailand assigned to Trinity and
Trinity assumed, all of Trinity Thailand's rights and obligations under the
Agreement.

        C. The parties now desire to amend the Agreement on the terms and
conditions set forth below.

        NOW, THEREFORE, in consideration of the foregoing premises and the
mutual covenants set forth below, the parties amend the Agreement and otherwise
agree as follows:


ARTICLE 1 AMENDMENT


        1.1 Section 1.8 of the Agreement shall be deleted in its entirety and
restated to read as follows:

        "Manufacturing Cost" shall mean the fully-burdened cost, expressed on a
per unit manufacturing basis, of manufacturing the Product, together with the
packaging thereof, including the cost of materials, direct labor and benefits,
overhead, all as determined in accordance with generally accepted accounting
principles ("GAAP"), and excess capacity related cost, consistent with the
manufacturer's accounting practices for other products manufactured. Materials,
direct labor and benefits, overhead, and excess capacity related cost shall be
further defined as follows:

        1.8.1"Materials" shall include those items which form an integral and
direct part of the bulk form of the Product and are necessary for its
production, as well as cartons, labels, package inserts and shippers.

        1.8.2"Direct Labor and Benefits" shall include that portion of basic
wages, labor and related payroll taxes and employee benefits spent in actual
production of the particular Product which can be identified with or charged to
the Product.

        1.8.3"Overhead" shall include without limitation all operating expenses
incurred by and in support of the particular manufacturing cost centers,
purchasing department and quality assurance operations, with respect to the
Product, including without limitation the following:

•Indirect labor, related payroll taxes and employee benefits

•Depreciation

•Taxes

•Insurance

•Rent

•Repairs and maintenance

•Supplies

--------------------------------------------------------------------------------

•Utilities

•Factory administrative expenses

        1.8.4"Excess Capacity Related Cost" shall include any and all costs, as
defined in Sections 1.8.1 - 1.8.3 above, that are associated with
underutilization of REMUNE™ plant capacity that may otherwise be charged to
expense in the period incurred.

        1.2  Section 1.18 shall be added to the Agreement as follows:

        1.18 "Production" shall mean the actual production, as determined at the
end of each month, of IRC's current and future manufacturing facility(s) which
produces the Product.

        1.3  Section 6.1.2 of the Agreement shall be deleted in its entirety and
restated to read as follows:

        For Commercial Sale and Distribution. IRC shall manufacture, sell and
deliver to Trinity such amounts of the Product, as Trinity reasonably requests
pursuant to the provisions of Section 6.4 below, equal to Trinity's requirement
of the Product for commercial sale and distribution in the Territory for use in
the Field, up to twenty-five percent (25%) of IRC's Production for the Product.
In the event Trinity's requirement of the Product for commercial sale and
distribution in the Territory for use in the Field exceeds twenty-five percent
(25%) of IRC's Production for the Product, Trinity may request such additional
amounts of the Product pursuant to the provisions of Section 6.4 below, and IRC,
in its sole discretion, may decide to manufacture, sell and deliver to Trinity
such additional amounts of the Product.

        1.4  Sections 6.3.1(a), (c) and (d) of the Agreement shall be deleted in
their entirety and restated to read as follows:

        (a)  With respect to clinical development supply under Section 6.1.1
above, after receipt of approval from the governing health authority of Thailand
to conduct the applicable human clinical trials in Thailand and approval from
the FDA to supply the Product for use therein, IRC shall supply Trinity with
such 100 microgram and DTH skin testing doses of the Product and placebo (as set
forth in mutually acceptable protocols), for use in human clinical trials in
Thailand under the Development Program for a period not to exceed three
(3) years after the commencement of human clinical trials in Thailand. IRC shall
supply such doses of Product and placebo for use in such human clinical trials
in Thailand for not more than 10,000 enrolled patients during such period at no
cost to Trinity. If additional Product and placebo is required for use in human
clinical trials in Thailand prior to the First Commercial Sale, IRC shall supply
such additional Product and placebo as the parties mutually agree in writing, at
a purchase price equal to one hundred and ten percent (110%) of IRC's
Manufacturing Cost for the Product and at such purchase price as the parties
mutually agree in writing for placebo.

        (c)  With respect to commercial supply under Section 6.1.2 above,
Trinity shall purchase Product from IRC at a price equal to one hundred and ten
percent (110%) of IRC's Manufacturing Cost for such Product.

        (d)  IRC shall calculate its Manufacturing Cost for the Product in good
faith in a manner which reasonably and equitably allocates the cost of
Materials, Direct Labor and Benefits, Overhead, and Excess Capacity Related Cost
(each as defined in Section 1.8 above) to the Product.

        1.5  Article 7 of the Agreement shall be deleted in its entirety.

2

--------------------------------------------------------------------------------

        1.6  Article 8 of the Agreement shall be deleted in its entirety and
restated to read as follows:


ARTICLE 8
REPORTS AND ACCOUNTING


        8.1  Reports, Exchange Rates. During the term of the Agreement following
the First Commercial Sale of the Product, Trinity shall furnish to IRC a
quarterly written report showing in reasonably specific detail, on a country by
country basis, (a) the quantity of all Product sold or distributed by Trinity,
its Affiliates and its sublicensees in the Territory during the reporting
period; (b) the withholding taxes, if any, required by law with respect to such
sale or distribution; and (c) the date of the First Commercial Sale of the
Product in each country in the Territory during the reporting period. Reports
shall be due on the thirtieth (30th) day following the close of each quarter.
Trinity shall keep complete and accurate records in sufficient detail to
properly reflect all sales and distributions of the Product.

        8.2  Audits for IRC

        8.2.1 Upon the written request of IRC and not more than twice in each
calendar year, Trinity shall permit an independent certified public accounting
firm of internationally recognized standing, selected by IRC and reasonably
acceptable to Trinity, at IRC's expense, to have access during normal business
hours to such records of Trinity as may be reasonably necessary to verify the
accuracy of the reports hereunder for any year ending not more than thirty-six
(36) months prior to the date of such request. The accounting firm shall
disclose to IRC only whether the records are correct or not and the specific
details concerning any discrepancies. No other information shall be shared.

        8.2.2 Trinity shall include in each permitted sublicense granted by it
pursuant to the Agreement a provision requiring the sublicensee to make reports
to Trinity, to keep and maintain records of sales and distributions made
pursuant to such sublicense and to grant access to such records by IRC's
independent accountant to the same extent required of Trinity under the
Agreement.

        8.3  Audits for Trinity

        8.3.1 Upon the written request of Trinity and not more than twice in
each calendar year, IRC shall permit an independent certified public accounting
firm of internationally recognized standing, selected by Trinity and reasonably
acceptable to IRC, at Trinity's expense, to have access during normal business
hours to such records of IRC as may be reasonably necessary to verify the
accuracy and the propriety of the amounts charged, consistent with Manufacturing
Cost, of any invoices hereunder for any year ending not more than thirty-six
(36) months prior to the date of such request. Trinity shall also have access to
such records of IRC, under the same terms and conditions as provided for the
audit of IRC's invoices to Trinity, as may be reasonably necessary to verify
IRC's Production. The accounting firm shall disclose to Trinity only whether the
records are correct or not and the specific details concerning any
discrepancies. No other information shall be shared.

        8.4  Confidential Financial Information. Each party shall treat all of
the other party's financial information subject to review under this Article 8
or under any sublicense agreement as confidential, and shall cause its
accounting firm to retain all such financial information in confidence.

        1.6  Sections 9.1, 9.3, and 9.5 shall be deleted in its entirety.

3

--------------------------------------------------------------------------------

        1.7  Section 11.2 of the Agreement shall be deleted in its entirety and
restated to read as follows:

        Termination by IRC. This Agreement shall terminate, at the option of IRC
effective upon written notice thereof to Trinity, if Trinity has not received
the required marketing approval from the governing health authority of Thailand
for the Product on or before August 31, 2004.


ARTICLE 2
MISCELLANEOUS


        2.1  Defined Terms. All terms used, but not defined, in this Amendment
shall have the respective meanings set forth in the Agreement.

        2.2  Continuing Effect. This Amendment shall be effective for all
purposes as of the Effective Date. Except as otherwise expressly modified by
this Amendment, the Agreement shall remain in full force and effect in
accordance with its terms.

        2.3  Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of California, without regard to the
conflicts of law, principles thereof, and shall not be governed by the United
Nations Convention on Contracts for the International Sale of Goods.

        2.4  Counterparts. This Amendment may be executed in counterparts, each
of which shall be deemed to be an original and together shall be deemed to be
one and the same document.

        IN WITNESS WHEREOF, the undersigned have duly executed and delivered
this Amendment effective as of the Effective Date.

    THE IMMUNE RESPONSE CORPORATION
 
 
By
 


--------------------------------------------------------------------------------

Dennis J. Carlo, Ph. D.
President and Chief Executive Officer
 
 
TRINITY MEDICAL GROUP USA, INC.
 
 
By
 


--------------------------------------------------------------------------------


 
 
Title
 


--------------------------------------------------------------------------------


 
 
By
 


--------------------------------------------------------------------------------


 
 
Title
 


--------------------------------------------------------------------------------

4

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.2



AMENDMENT NO. 2 TO LICENSE AND COLLABORATION AGREEMENT
RECITALS
ARTICLE 1 AMENDMENT
ARTICLE 8 REPORTS AND ACCOUNTING
ARTICLE 2 MISCELLANEOUS
